NOTICE OF ALLOWABILITY , THIRD DETAILED ACTION
Status of Prosecution
The present application, 17/016,307 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a continuation of PCT application CN2019/099863, filed on August 8, 2019, which in turns claims priority to Chinese application CN2018109032585.8 with a priority date of August 9, 2018. The present application was filed in the Office on September 9, 2020. 
The Office mailed a first detailed action, non-final rejection on March 4, 2021.
Applicant initiated an interview on April 13, 2021.
Applicant filed amendments and corresponding remarks and arguments on May 20, 2021.
The Office mailed a second detailed action, final rejection on July 2, 2021.
Applicant filed an AFCP request on September 2, 2021.
Examiner initiated an interview Applicant’s representative, Ms. Junqi Hang (RN 54615) to discuss potential amendments to place the application in condition for allowance on September 15, 2021. Agreement was reached the next day and authorization was given to enter the amended claims.
Claims 1, 8-11 and 18-21 and 23-26 are pending and in condition for allowance. Claims 1, 11 and 20 are independent.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via written communication by Applicant’s representative, Junqi Hang on September 16, 2021. Ms. Hang has agreed and authorized the Examiner to enter the amendments to the claims as noted below. 
Claims
1. 	(Currently Amended)	A display adaptation method for an application executed by a terminal, comprising: 
displaying a background layer of an application running on the terminal, the background layer includes one or more of a virtual soldier, a virtual animal, or a virtual anime character;
	displaying a setting interface for setting zone boundaries of an interface safe operation zone, wherein the zone boundaries include a left boundary, a right boundary, an upper boundary, and a lower boundary, and wherein a four-sided area defined between the left, the right, the upper, and the lower boundaries of the zone boundaries and screen boundaries of a screen of the terminal is inactive and is not a zone used for displaying a human-computer interaction control responsive to one or more gesture operations in the application; 
functionally and visually separate from and independent of the background layer of the application, wherein the background layer is greater in area than the interface safe operation zone;
receiving a boundary setting operation triggered on the setting interface; 
determining offset values between of the zone boundaries of the interface safe operation zone and the screen boundaries of the screen of the terminal  according to the boundary setting operation, wherein the offset values include a left offset value X1 between the left boundary of the interface safe operation zone and a left screen boundary of the screen of the terminal, a right offset value X2 between the right boundary of the interface safe operation zone and a right screen boundary of the screen of the terminal, an upper offset value Y1 between the upper boundary of the interface safe operation zone and an upper screen boundary of the screen of the terminal, and a lower offset value Y2 between the lower boundary of the interface safe operation zone and a lower screen boundary of the screen of the terminal; and 
generating, according to the offset values, the interface safe operation zone adapted to the terminal.
2.-7. 	(Cancelled).

8. 	(Original)	The method according to claim 1, wherein the displaying a setting interface comprises: 
reading a resolution of the screen of the terminal; 
determining a first aspect ratio of the terminal according to the resolution of the screen; and 

performing upper-lower cropping on a height of the setting interface according to the second aspect ratio 4:3; and 
displaying the cropped setting interface at the second aspect ratio of 4:3.
10. 	(Original)	The method according to claim 8, wherein the displaying the setting interface of the interface safe operation zone according to the first aspect ratio comprises: 
setting a height of the setting interface as a height of the resolution of the screen in a case that the second aspect ratio is 16:9; 
performing left-right cropping on a width of the setting interface according to the second aspect ratio 16:9; and 
displaying the cropped setting interface at the second aspect ratio of 16:9.11. 	(Currently Amended)	A display adaptation apparatus for an application, comprising: a memory and a processor coupled to the memory, the processor being configured to: 

display a setting interface for setting zone boundaries of an interface safe operation zone, wherein the zone boundaries include a left boundary, a right boundary, an upper boundary, and a lower boundary, and wherein a four-sided area defined between the left, the right, the upper, and the lower boundaries of the zone boundaries and screen boundaries of a screen of the terminal is inactive and is not a zone used for displaying a human-computer interaction control responsive to one or more gesture operations in the application; 
set the interface safe operation zone to be functionally and visually separate from and independent of the background layer of the application, wherein the background layer is greater in area than the interface safe operation zone;
receive a boundary setting operation triggered on the setting interface; 
determine offset values between of the zone boundaries of the interface safe operation zone and the screen boundaries of the screen of the terminal  according to the boundary setting operation, wherein the offset values include a left offset value X1 between the left boundary of the interface safe operation zone and a left screen boundary of the screen of the terminal, a right offset value X2 between the right boundary of the interface safe operation zone and a right screen boundary of the screen of the terminal, an upper offset value Y1 between the upper boundary of the interface safe operation zone and an upper screen boundary of the screen of the terminal, and a lower offset value Y2 between the lower boundary of the interface safe operation zone and a lower screen boundary of the screen of the terminal; and 
generate, according to the offset values, the interface safe operation zone adapted to the terminal.12.-17. 	(Cancelled).

18. 	(Original)	The apparatus according to claim 11, wherein the processor is further configured to: 
 	read a resolution of the screen of the terminal, and determine a first aspect ratio of the terminal according to the resolution of the screen; and set a second aspect ratio of the setting interface the same as the first aspect ratio according to the first aspect ratio.19. 	(Original)	The apparatus according to claim 18, wherein the processor is further configured to: 
in a case that the first aspect ratio is 4:3, set a width of the setting interface of the interface safe operation zone as a width of the resolution of the screen; perform upper-lower cropping on a height of the setting interface according to the second aspect ratio 4:3; and display the cropped setting interface of the second aspect ratio of 4:3; and 
in a case that the second aspect ratio is 16:9 set a height of the setting interface of the interface safe operation zone as a height of the resolution of the screen; perform left-right cropping on a width of the setting interface according to the second aspect ratio 16:9; and display the cropped setting interface of the second aspect ratio of 16:9.20. 	(Currently Amended)	A non-transitory computer-readable storage medium, the storage medium storing at least one instruction, at least one program, and a code set or an instruction set, 
displaying a background layer of an application running on the terminal, the background layer includes one or more of a virtual soldier, a virtual animal, or a virtual anime character;
displaying a setting interface for setting zone boundaries of an interface safe operation zone, wherein the zone boundaries include a left boundary, a right boundary, an upper boundary, and a lower boundary, and wherein a four-sided area defined between the left, the right, the upper, and the lower boundaries of the zone boundaries and screen boundaries of a screen of the terminal is inactive and is not a zone used for displaying a human-computer interaction control responsive to one or more gesture operations; 
setting the interface safe operation zone to be functionally and visually separate from and independent of the background layer of the application, wherein the background layer is greater in area than the interface safe operation zone;
receiving a boundary setting operation triggered on the setting interface; 
determining offset values between of the zone boundaries of the interface safe operation zone and the screen boundaries of the screen of the terminal  according to the boundary setting operation, wherein the offset values include a left offset value X1 between the left boundary of the interface safe operation zone and a left screen boundary of the screen of the terminal, a right offset value X2 between the right boundary of the interface safe operation zone and a right screen boundary of the screen of the terminal, an upper offset value Y1 between the upper boundary of the interface safe operation zone and an upper screen boundary of the screen of the terminal, and a lower offset value Y2 between the lower boundary of the interface safe operation zone and a lower screen boundary of the screen of the terminal; [[and]] 
; and
generating, according to the offset values, the interface safe operation zone adapted to the terminal.
21.	(Previously Presented)	The method according to claim 1, further comprising:
	determining a resolution of the setting interface;
	adjusting the offset value X1, X2, Y1, or Y2 further according to the resolution of the setting interface.

22.	(Cancelled).

23.	(Previously Presented)	The method according to claim 1, wherein the boundary setting operation include a pinch operation or a drag operation, and wherein the offset values are determined by one or more of: 
obtaining a coordinate distance difference of the pinch operation, and setting the left offset value X1, the right offset value X2, the upper offset value Y1, or the lower offset value Y2 according to the coordinate distance difference, wherein two touch points via the pinch operation are monitored and a distance between the two touch points is the coordinate distance difference; or
obtaining a slide distance difference of the drag operation, and setting the left offset value X1, the right offset value X2, the upper offset value Y1, or the lower offset 

24.	(Previously Presented)	The method according to claim 23, wherein the coordinate distance difference is the distance between the two touch points in a horizontal direction or a vertical direction.
25.	(Previously Presented)	The method according to claim 1, wherein the boundary setting operation is a click operation on plus and minus buttons.

26.	(Previously Presented)	The method according to claim 1, wherein the setting interface includes a control controlled by using gravity sensing, and the boundary setting operation is an operation triggered on a gravity sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Primary Examiner, Art Unit 2174